                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                             UNITED STATES DISTRICT COURT                                September 10, 2019
                                                                                          David J. Bradley, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

PHAN VM HOLDING, LLC,                             §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §            CIVIL ACTION H-19-2656
                                                  §
EVANSTON INSURANCE COMPANY,                       §
                                                  §
       Defendant.                                 §


                      MEMORANDUM OPINION AND ORDER OF REMAND

       Plaintiff Phan VM Holding, LLC sued Defendant Evanston Insurance Company on June 10,

2019, in the County Civil Court at Law No. 1 of Harris County, Texas, under Cause No. 1135312.

See Dkt. 1-1 (Plaintiff’s Original Petition) (“Pet.”). Defendant removed the action to this court on

July 19, 2019. Dkt. 1. Pending before this court is Plaintiff’s motion to remand (Dkt. 5) and

Defendant’s response (Dkt. 8). Having considered the motion, response, and applicable law, the

court finds that Plaintiff’s motion should be GRANTED, and this action remanded to the County

Civil Court at Law.

                                          I. BACKGROUND

       This is an insurance dispute about damage to Plaintiff’s property, which was insured under

Defendant’s policy. Dkt. 1 ¶ 1. Plaintiff filed a claim with Defendant for damages allegedly

sustained to its property during Hurricane Harvey. Id. Upon inspection, the independent adjusting

company hired by Defendant found no damages that exceeded the policy’s two percent deductible

of $70,000 and so denied Plaintiff’s claim. Id. Plaintiff then filed suit in state court seeking actual

damages, attorney fees, and a court order requiring Defendant to participate in appraisal. Dkt. 1-1,
Pet. ¶ 19a–d. Defendant subsequently removed this action to federal court, and now Plaintiff seeks

remand to state court.

                                        II. LEGAL STANDARD

        Federal courts have original jurisdiction over all civil actions between citizens of different

states where the amount in controversy exceeds $75,000, exclusive of interest and costs. 28 U.S.C.

§ 1332(a)(1). “The party seeking to assert federal jurisdiction, in this case [Defendant], has the

burden of proving by a preponderance of the evidence that subject matter jurisdiction exists.” New

Orleans & Gulf Coast Ry Co. v. Barrois, 533 F.3d 321, 327 (5th Cir. 2008). “[I]f a defendant can

show that the amount in controversy actually exceeds the jurisdictional amount, the plaintiff must

be able to show that, as a matter of law, it is certain that he will not be able to recover more than the

damages for which he has prayed . . . .” De Aguilar v. Boeing Co., 47 F.3d 1404, 1411 (5th Cir.

1995). “‘[L]itigants who want to prevent removal must file a binding stipulation or affidavit with

their complaints’” that limits recovery to an amount below the jurisdictional threshold. Id. at 1412

(quoting In re Shell Oil Co., 970 F.2d 355, 356 (7th Cir. 1992) (per curiam)). “Any ambiguities are

construed against removal because the removal statute should be strictly construed in favor of

remand.” Manguno v. Prudential Prop. and Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002) (citing

Acuna v. Brown & Root, Inc., 200 F.3d 335, 339 (5th Cir. 2000)).

                                            III. ANALYSIS

        It is undisputed that the parties are citizens of different states. Dkt. 5 ¶ 3. Plaintiff argues

remand is proper because, “[p]rior to this case being removed . . . Plaintiff filed a binding stipulation

in which he states that neither he nor his attorney will seek or accept any damages exceeding

$75,000.00.” Id. ¶ 5; see also Dkt. 5-1 at A-31 (Plaintiff’s Binding Stipulation). Defendant claims

that “the actual amount in controversy is the dispute over Plaintiff’s $848,972.11 estimate which

                                                   2
Plaintiff seeks to have determined by appraisal.” Dkt. 8 ¶ 7. Defendant argues that Plaintiff’s

binding stipulation is “misleading” (id. ¶ 2), because “Plaintiff’s pleadings do not bar an appraisal

award within [the constraints of the stipulation]” (id. ¶ 7). However, a “statement in the stipulation

that [Plaintiff] and counsel will neither seek nor accept more than $75,000 in state court after remand

establishes to a legal certainty that [Plaintiff] will not be able to recover more than $75,000.”

Williams v. Companion Prop. & Cas. Ins. Co., 2013 WL 2338227, at *2 (S.D. Tex. May 27, 2013)

(citing De Aguilar, 47 F.3d at 1412) (Rosenthal, J.). Here, Plaintiff’s stipulation contains both such

provisions.1 Accordingly, Plaintiff’s binding stipulation establishes to a legal certainty that Plaintiff

will not be able to recover more than $75,000, thereby depriving this court of jurisdiction.

                                          IV. CONCLUSION

        For the reasons stated above, Plaintiff’s motion to remand (Dkt. 5) is GRANTED. The case

is REMANDED to the Harris County Civil Court at Law Number One.

        Signed at Houston, Texas on September 10, 2019.




                                                ___________________________________
                                                            Gray H. Miller
                                                    Senior United States District Judge




        1
          While Plaintiff’s stipulation does not explicitly state that Plaintiff will not seek more than
$75,000 exclusive of interests and costs, three provisions operate to limit Plaintiff’s ability to seek
more than $75,000 in damages. See Dkt. 5-1 at A-31 ¶¶ 2, 4, 5. More importantly, Plaintiff’s
stipulation is explicit about not accepting more than $75,000 exclusive of interests and costs.
Dkt. 5-1 at A-31 ¶ 3. It is the stipulation not to accept more than the jurisdictional amount that is
determinative. See Williams, 2013 WL 2338227, at *2 (collecting cases that found federal
jurisdiction barred where the plaintiff stipulated it would not accept damages over $75,000).
                                                   3
